Exhibit 10.25

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (the “Agreement”), dated August 14, 2006, is executed
and delivered by ROBERT ALBRITTON, an individual (“Albritton”) (the
“Guarantor”), in favor of TELETOUCH COMMUNICATIONS, INC., a Delaware corporation
(“Teletouch”).

BACKGROUND

A. Teletouch Paging, LP, a Texas Limited Partnership(“TLP”) and Teletouch are
parties to an Asset Purchase Agreement, dated August 22, 2005 (“Asset Purchase
Agreement”), pursuant to which Teletouch has agreed to convey, among other
assets, certain lease agreements (“Leases”) to TLP as set forth in the Asset
Purchase Agreement.

B. Pursuant to the Asset Purchase Agreement, TLP will assume all the obligations
pursuant to the Leases and TLP has agreed to arrange for the Leases to be
assigned to TLP.

C. The parties acknowledge that all of the Leases will not be assigned to TLP
prior to the closing of the Asset Purchase Agreement.

D. Albritton is the Chairman of TLP.

E. As a material inducement to Teletouch to enter into the Asset Purchase
Agreement, the Guarantor has agreed to execute and deliver this Agreement
guaranteeing the Obligations (as defined herein) of TLP, if TLP does not honor
the Obligations.

F. The Guarantor has determined that the execution, delivery and performance of
this Agreement directly benefits and is in the best interest of the Guarantor.

NOW, THEREFORE, in consideration of the foregoing promises and of the mutual
covenants and agreements set forth herein, the Guarantor, intending to be
legally bound hereby, agrees as follows:

1. Definitions. Capitalized terms used, but not otherwise defined in this
Agreement shall have the meanings given to such terms in the Asset Purchase
Agreement, to the extent such terms are defined therein. In addition, the
following terms shall have the meanings set forth below, unless the context
requires otherwise.

(a) “Obligations” shall mean all liabilities, obligations, covenants, promises,
agreements and undertakings which relate in any way to the Leases, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.

2. Guaranty. Guarantor hereby irrevocably, absolutely and unconditionally
guarantees the full and prompt payment and performance of all of the Obligations
and any subsequent amendments, extensions or consolidations thereof. The amount
of this guaranty is unlimited.



--------------------------------------------------------------------------------

3. Suretyship. The obligations of Guarantor under this Agreement are primary,
absolute, independent, irrevocable and unconditional. This Agreement shall be an
agreement of suretyship as well as guaranty. Teletouch may proceed directly
against Guarantor whenever TLP fails to make any payment, or otherwise fails to
perform any obligation now or hereafter owed to Teletouch, only after taking all
necessary legal and any other processes possible to collect from TLP..

4. Continuing Guaranty. This Agreement is a continuing guarantee and shall
remain in full force and effect until the indefeasible payment of the
Obligations in full. It shall continue to be effective and shall be reinstated
if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by Teletouch, pursuant to a court order or otherwise, upon
the insolvency, bankruptcy or reorganization of TLP, all as though such payment
had not been made.

5. No Waiver by Teletouch; Cumulative Rights. No failure on the part of
Teletouch to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by Teletouch of any right, remedy or power hereunder preclude any other
or future exercise of any other right, remedy or power. Each and every right,
remedy and power granted to Teletouch hereunder or by any other agreement, or
granted in law or at equity, shall be cumulative and not exclusive of any other
right, remedy or power set forth herein. No waiver of any provision of this
Agreement and no consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by the party giving
such consent or waiver, and then such waiver consent shall be effective only in
the specific instance and for the specific purpose for which given.

6. Modification of Obligations. Teletouch is authorized, without notice to or
the consent of Guarantor, to accept partial payments of the Obligations from
TLP, to take and hold security or collateral for the payment and performance of
the Obligations and any other guarantees of the Obligations, and to exchange,
enforce, waive or release any such security or collateral. Teletouch may apply
any such security or collateral and direct the order or manner of sale thereof,
as Teletouch in its discretion may determine, and may settle, release,
compromise, collect or otherwise liquidate the Obligations, any guarantee of the
Obligations, and any security or collateral for the Obligations or for any such
guarantee in any manner.

7. Representations and Warranties of Guarantor. As a material inducement to
Teletouch to enter into the Asset Purchase Agreement, Guarantor represents and
warrants to Teletouch that:

(a) The delivery and performance by Guarantor of this Agreement, and all other
documents contemplated hereby (i) have been duly and validly authorized by all
necessary and appropriate proceedings, and (ii) are enforceable against
Guarantor in accordance with their terms;

 

- 2 -



--------------------------------------------------------------------------------

(b) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required or necessary for
the execution, delivery, performance, validity or enforceability of this
Agreement by or against Guarantor;

(c) There is no action, suit, proceeding or investigation at law or in equity
pending or threatened against the Guarantor, before any court or tribunal or
before any governmental or administrative body, agency or official which, if
determined against Guarantor, could have a material adverse effect on its
financial condition or could in any way impair the validity or enforceability of
this Agreement;

(d) Guarantor is not presently a debtor in a case or proceeding under Title 11
of the United States Code or under any similar foreign or domestic statute.

8. Subrogation. Until all the Obligations have been paid in full, Guarantor
shall have no right of subrogation, reimbursement or indemnity and no right of
recourse to or with respect to any assets or property of TLP. Nothing shall
discharge or satisfy the liability of Guarantor hereunder except the full and
timely performance and payment of the Obligations.

9. Validity of Obligations. The obligations of Guarantor under this Agreement
shall be unconditional and irrevocable. irrespective of either (a) (a) any
limitation of liability of TLP, or its constituent members, contained in the
Asset Purchase Agreement, (b) the existence of any security given to secure the
Obligations, (c) impossibility or the illegality of performance on the part of
TLP of its obligations under the Asset Purchase Agreement, (d) TLP’s bankruptcy
or similar event, or (e) any other circumstances, occurrences or conditions
which might otherwise constitute a legal or equitable defense, discharge or
release of Guarantor.

10. Independent Investigation. Guarantor acknowledges that it is fully aware of
the financial condition of TLP. Guarantor delivers this Agreement based solely
upon its own independent investigation and in no part upon any representations
or statements of Teletouch with respect thereto or with respect to the
Obligations as they may now or hereafter exist. Guarantor hereby assumes full
responsibility for obtaining, from time to time, any additional information
concerning TLP’s financial condition as Guarantor may deem material and
Guarantor is not relying upon nor expecting Teletouch to furnish it with any
information in Teletouch’s possession concerning TLP’s financial condition or
the Obligations. Teletouch has no duty to inform Guarantor, now or at any time
hereafter, as to any facts concerning TLP or the Leases. Guarantor acknowledges
that no representations or any kind whatsoever have been made by Teletouch to
Guarantor.

11. Successors; Assignment. This Agreement shall be binding upon Guarantor, its
heirs, personal representatives, administrators, legal representatives,
successors and permitted assigns and it shall inure to the benefit of, and be
enforceable by, Teletouch, its successors, endorsees and assigns, and any person
who shall from time to time be the owner or holder of the Obligations. Guarantor
may not assign or transfer its rights or obligations under this Agreement
without the prior written consent of Teletouch.

 

- 3 -



--------------------------------------------------------------------------------

12. Costs and Expenses of Enforcement. Guarantor agrees to pay all of
Teletouch’s costs of enforcing the terms and conditions of this Agreement,
whether prior to or following the entry of judgment, at any time incurred, and
including, but not limited to, reasonable attorneys’ fees.

13. Indemnification. Guarantor agrees to indemnify and hold Teletouch harmless
from and against all costs, damages, expenses, causes of action, claims, losses
and liabilities incurred by or threatened against Teletouch which in any way
grow out of, result from, or relate to this Agreement including, without
limitation, any action to enforce this Agreement, except claims, law suits or
liabilities resulting from the gross negligence or willful misconduct of
Teletouch.

14. Consent to Jurisdiction and Venue. Guarantor hereby consents and submits to
personal jurisdiction within the State of Texas for purposes of any litigation
arising under or relating to this Agreement and agrees that service of process
may be made, and personal jurisdiction over Guarantor obtained, by serving a
copy of any summons and complaint upon Guarantor at the notice address set forth
this Agreement and in accordance with the applicable laws of the State of Texas.
Guarantor hereby agrees that any action, suit or proceeding to enforce this
Agreement may be brought in any state or federal court in Fort Worth, Texas and
Guarantor hereby waives any objections which it may have to the laying of the
venue of any such action, suit or proceeding in any such court. Nothing herein
contained, however, shall prevent Teletouch from bringing any action or
exercising any right against any security or against Guarantor personally, or
against any property of Guarantor within any other jurisdiction or state.

15. Miscellaneous.

(a) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of the State of Texas, notwithstanding any
conflict-of-laws doctrines of such state or other jurisdiction to the contrary,
and without the aid of any canon, custom or rule of law requiring construction
against the draftsman.

(b) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received: (x) when delivered, if made by hand
delivery; (y) two days following the day when deposited with an overnight
courier service such as Federal Express, for the delivery to the intended
addressee; or (z) two days following the day when deposited in the United States
mails, first class postage prepaid, addressed as set forth below:

(i) If to Guarantor:

 

Robert Albritton

 

 

 

 

- 4 -



--------------------------------------------------------------------------------

  with a copy to:      

 

   

 

   

 

   

 

(ii)     If to Teletouch:   Teletouch Communications, Inc.     5718 Airport
Freeway     Fort Worth, Texas 76117     Fax – (817) 654-6220     Attention:
Thomas A. Hyde, Jr.   with a copy to:      

 

   

 

   

 

   

 

No notice to counsel shall constitute notice to a party. Any party may alter the
address to which communications or copies are to be sent by giving notice of
such change of address in conformity with the provisions of this paragraph for
the giving of notices.

(c) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

(d) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(e) Entire Agreement. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof.

(f) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

 

- 5 -



--------------------------------------------------------------------------------

(g) Gender, Etc. Words used herein regardless of the number and gender
specifically used shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
contest requires.

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Agreement on
the date first above written.

 

ROBERT ALBRITTON (Guarantor) By:  

/s/ Robert Albritton

 

- 6 -